Citation Nr: 1730228	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  11-25 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for prostate disorder, to include benign prostatic hyperplasia, to include as secondary to herbicide agents exposure or service-connected diabetes mellitus, Type II. 

2. Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, Type II.

3. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1967 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Veteran's claim for service connection for a prostate disorder was developed and adjudicated as a claim for service connection for prostate cancer. However, the evidence of record shows a diagnosis of a prostate disorder other than prostate cancer, specifically benign prostatic hyperplasia. In light of the decision by the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized (as stated on the cover page) to encompass any prostate disorder.

Regarding the claim for TDIU, the Veteran filed an informal claim for individual unemployability in March 2012. This was separately adjudicated in a May 2013 rating decision and denied. The Veteran disagreed with that decision and a Statement of the Case (SOC) followed in December 2014. Although the Veteran did not file a VA Form 9, substantive appeal, to perfect his appeal, the record reflects that several days after the issuance of the December 2014 SOC, additional evidence was received from the Veteran in support of that claim. In June 2017 written argument from the Veteran's representative, it was asserted that the Veteran's December 2014 submission "should have been accepted as the substantive appeal in lieu of the Form 9 as it clearly indicated his intent to continue the appeal on the TDIU." The Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id. In this case, the Board finds that the issue of entitlement to TDIU is properly before the Board by virtue of his increased initial rating claim for diabetes mellitus, Type II, pursuant to Rice.

The issue of entitlement to service connection for prostate disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's diabetes mellitus, Type II, has required insulin and a restricted diet, but has not required the regulation of activities. 

2. The Veteran is currently service-connected for diabetes mellitus, Type II, rated at 20 percent; peripheral arterial disease in left lower extremity, rated at 40 percent, peripheral arterial disease in right lower extremity, rated at 40 percent; peripheral neuropathy in the right lower extremity, rated at 40 percent; peripheral neuropathy in the left lower extremity, rated at 40 percent; peripheral neuropathy in the right upper extremity, rated at 40 percent; peripheral neuropathy in the left upper extremity, rated at 30 percent; peripheral neuropathy in the right lower extremity (femoral nerve anterior crural), rated at 40 percent; peripheral neuropathy in the left lower extremity (femoral nerve anterior crural), rated at 40 percent, tinnitus rated at 10 percent, and erectile dysfunction, rated at 0 percent.

3. The competent evidence reasonably establishes the Veteran's service-connected disabilities are of such nature and severity as to preclude him from securing or maintaining substantially gainful employment.
CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 20 percent for diabetes mellitus, Type II, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.119; Diagnostic Code (DC) 7913 (2016).

2. The schedular requirements for TDIU are met, and a TDIU rating is warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. 
§ 3.159 (2016). The Board finds VA has satisfied its duty to notify. A November 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. 

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). The Board finds VA has satisfied its duty to assist. VA obtained the records reported by the Veteran, to the extent possible. VA provided examinations in May 2009, May 2011, June 2012, and September 2014. 

II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Increased Rating

Disability evaluations are determined by the application of a schedular rating, which is based on average impairment of earnings capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's diabetes mellitus, Type II, is currently rated as 20 percent disabling under DC 7913. The Veteran contends he is entitled to a higher rating.

Diabetes mellitus is rated under DC 7913, which provides for a 20 percent rating if the condition requires insulin and restricted diet, or an oral hypoglycemic agent and restricted diet. A 40 percent rating is warranted when insulin, a restricted diet, and regulation of activities are required. 

The rating criteria for diabetes mellitus are successive. "Successive" rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component. Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).


Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are considered part of the diabetic process under DC 7913. 38 C.F.R. § 4.119, DC 7913, Note 1.

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities. 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913). Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet. App. 360 (2007).

The preponderance of the evidence supports a finding that the Veteran's diabetes mellitus does not require the regulation of activities for medical management.

The Veteran has undergone three VA examinations to evaluate his diabetes mellitus. May 2009, May 2011 and June 2012 VA examinations noted the Veteran's diabetes mellitus treatment requires insulin and a restricted diet. The May 2009 and May 2011 VA examiners noted the Veteran is not restricted in his ability to perform strenuous activities because of his diabetes. The June 2012 VA examiner stated the Veteran does not require regulation of activities as part of medical management of diabetes mellitus. 

The Veteran's VA treatment records do not reflect he has been instructed to regulate his activities to control his diabetes. To the contrary, treatment records reflect the Veteran was instructed to exercise in an effort to control diabetes.

The Veteran provided a January 2010 letter from Dr. N.O. The letter discussed the Veteran's various medical conditions, including diabetes. The doctor stated the Veteran "presents elevated blood sugar levels requiring daily insulin injections, restricted diet, and regulation of activities." There was no rationale provided to support this conclusion. There are also no treatment records to support this conclusion. In accordance with 38 C.F.R. § 3.159(c)(1), VA requested medical records from Dr. N.O. in September 2014 and October 2014; however, no records were received. VA informed the Veteran that it was unable to retrieve the records and it was the Veteran's responsibility to ensure VA receives it. 

The Board gives great probative weight to the June 2012 VA examiner's opinion. The opinion is credible and consistent with VA treatment records. The Board gives the January 2010 opinion of Dr. N.O. low probative weight because it was a conclusion unsupported by rationale and inconsistent with the Veteran's treatment records. In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court held that "[a] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion." As such, the Board finds the preponderance of the evidence supports a finding that the Veteran's diabetes mellitus does not require the regulation of activities for medical management.

As the rating criteria for diabetes are successive, there is no need to evaluate whether the Veteran is entitled to a rating in excess of 40 percent. 

The Board also finds there is no evidence to suggest that the Veteran warrants separate ratings for any other diabetes-related disabilities. He is in receipt of separate ratings for peripheral neuropathy, peripheral artery disease, and erectile dysfunction. Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation. 

The Board recognizes the Veteran has physical restrictions as a result of his service-connected peripheral neuropathy and peripheral artery disease of the extremities, which is secondary to his diabetes mellitus. These conditions are separately rated and the resulting physical restrictions pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations. 

As the preponderance of the evidence is against the claim for an evaluation in excess of 20 percent for diabetes mellitus, Type II, the benefit of the doubt doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16. If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a). 

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. Id.

The correct procedure when applying the bilateral factor to disabilities affecting both upper extremities and both lower extremities is to combine the ratings of the disabilities affecting the four extremities in the order of their individual severity and apply the bilateral factor by adding, not combining, 10 percent of the combined value thus attained. Id.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). As further provided by 38 C.F.R. § 4.16(a), "Marginal employment shall not be considered substantially gainful employment."

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

VA considers service-connected disabilities resulting from a common etiology to be one disability. In this case, the Veteran's peripheral arterial disease of the lower extremities, peripheral neuropathy of the upper extremities, and peripheral neuropathy of the lower extremities are all determined to be secondary to his diabetes mellitus. As such, the Veteran meets the qualification of one disability rated at 60 percent or more. As such, the schedular rating requirements for TDIU, under 38 C.F.R. § 4.16(a), are satisfied.

The Veteran contends his service-connected disabilities render him unemployable. On review of the record, the Board finds that such is reasonably shown. 

The May 2011 VA examiner stated the effect of diabetes on the Veteran's usual occupation was pain and numbness in hands and feet, crampy pain in legs upon walking, and lack of stamina. The June 2012 VA examiner opined the Veteran's diabetes and peripheral neuropathy would still allow the Veteran to perform light, sedentary work. The September 2014 VA examiner opined the Veteran was unemployable. The examiner noted the Veteran ambulates with a walker and is practically unable to use his hands. 

The above medical examiners are competent to opine on the Veteran's medical abilities, but the question of unemployability is a legal determination. See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009). The Board gives the September 2014 examiner's opinion great probative weight. The Board finds this opinion credible, as it is consistent with the Veteran's complaints and treatment records reporting constant pain and numbness in his upper and lower extremities and the schedular ratings assigned to the Veteran's service-connected conditions. The Board gives low probative weight to the June 2012 VA examiner finding that the Veteran could perform light, sedentary work. This opinion is not consistent with the Veteran's reports of pain and numbness in his upper extremities.

The Board finds the Veteran's physical limitations as a result of solely his service-connected disabilities are of sufficient severity to produce unemployability.

Given the foregoing body of evidence, the Board resolves all reasonable doubt in the Veteran's favor (as required by law) and concludes that the evidence supports a finding that his service-connected disabilities preclude him from securing or following substantially gainful employment. Therefore, the criteria for establishing entitlement to TDIU are met. 


ORDER

A rating in excess of 20 percent for service-connected diabetes mellitus, Type II, is denied.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary to ensure there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

VA has a duty to assist Veteran's in procurement of records. Dr. R.C. submitted a letter in June 2009 stating that he had treated the Veteran since May 2000 for benign prostatic hyperplasia with obstructive symptomology. VA treatment records indicate that the Veteran has continued to receive treatment from Dr. R.C., his private treating urologist, including testing and a transurethral resection of the prostate procedure. It does not appear VA attempted to retrieve these records.

VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2016). In the claim at hand, there is evidence the Veteran has been diagnosed with benign prostatic hyperplasia with obstructive symptomology. The Veteran contends this condition was caused by his exposure to herbicide agents in service and/or his service-connected diabetes mellitus, Type II. There is no medical opinion in the record regarding the nature and etiology of the Veteran's prostate condition.

As the Board is prohibited from making conclusions based on its own medical judgment, a nexus opinion from a medical professional is needed prior to adjudication of the claim on appeal. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his prostate disorder, which is not already associated with the claims file, and to provide any releases necessary for VA to secure such records of treatment or evaluation. This should include a release to Dr. R.C., the Veteran's private treating urologist, who wrote a June 2009 letter. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.

2. Secure for the record updated relevant treatment records from the San Juan VA Medical Center (dated from January 2016 to the present).  

3. After the all available treatment records have been associated with the claims file, the AOJ should schedule the Veteran for an examination with a qualified medical professional to obtain a medical opinion on the nature and etiology of the Veteran's prostate condition. The examiner must review the claims file (to include this remand). After reviewing the relevant evidence and conducting all indicated diagnostic tests, the examiner must opine:

(a) Identify any prostate disorders, to include benign prostatic hyperplasia, experienced by the Veteran, previously and currently.

(b) For each prostate disorder diagnosed, to include benign prostatic hyperplasia, is it at least as likely as not (50 percent or greater probability) that the Veteran's prostate disorder had its onset during or was causally related to his service, to include his exposure to herbicide agents therein?  (The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for benign prostatic hyperplasia as due to herbicide exposure. Thus, the question here is what is the likelihood that any of the Veteran's diagnosed prostate disorders, to include benign prostate hyperplasia, is related to his herbicide agents exposure given his medical history, family history, risk factors, etc.).

(c) For each prostate disorder diagnosed, to include benign prostatic hyperplasia, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate disorder was caused by his service-connected diabetes mellitus, Type II?

(c) For each prostate disorder diagnosed, to include benign prostatic hyperplasia, is it at least as likely as not (a 50 percent or greater probability) the Veteran's prostate disorder was aggravated by his service-connected diabetes mellitus, Type II?
In addressing the above questions, the examiner should discuss lay statements by the Veteran reporting any urinary symptoms and the Veteran's history of a transurethral resection of the prostate procedure.

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Upon completion of the VA examination, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

5. Upon completion of the above actions, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his representative the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


